Citation Nr: 0738890	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) death benefits, to include any accrued benefits.  


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The claimant/appellant alleges that her deceased father had 
service as a member of the Philippine Commonwealth Army with 
the U. S. Armed Forces of the Far East (USAFFE) during World 
War II and was a Prisoner of War (POW).  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 decisional letter from the Manila RO. 


FINDINGS OF FACT

1.  The appellant is an adult daughter of the deceased 
service member.  

2.  The appellant was born in July 1948, her 18th birthday 
was in October 1966, and she was almost 57 years old when she 
applied for VA death benefits in June 2005.

3.  The evidence of record does not establish that the 
appellant was permanently incapable of self support by reason 
of physical or mental defect before she attained the age of 
18.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits as a 
child of a veteran. 38 U.S.C.A. §§  101(4), 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.57, 
3.159 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated. The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).

Regarding the claim seeking death benefits, there is no 
dispute as to the underlying facts of the claim relating to 
the underlying issue of whether the appellant may be 
recognized as a "child" for purpose of paying the claimed VA 
benefits, and since the Board has denied the claim as a 
matter of law, there is no issue as to whether VA has 
complied with its duty to notify or assist the appellant and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim. 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Criteria and Analysis

At the outset, the Board notes that the nature of the service 
member's status remains unclear.  In September 1993, the 
United States service department certified that he had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  However, in December 2005, the appellant 
submitted a copy of an Affidavit for Philippine Army 
Personnel that indicated that her father was inducted into 
USAFFE in December 1941.  Regardless, even if it was verified 
that the service member was a veteran, the claims below would 
still be denied for reasons discussed below.  

The appellant seeks VA death benefits, as a surviving child 
of the deceased service member.  For the purpose of 
determining entitlement of benefits, the term "child of the 
veteran" means an unmarried person who is a legitimate child 
who is under the age of 18 years, or who, before reaching the 
age of 18 years, became permanently incapable of self-
support, or who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(A); 38 C.F.R. § 3.57.

In this case, the appellant's birth certificate indicates 
that she was born in July 1948, as a natural child of the 
service member.  Thus, at the time of her June 2005 formal 
application for death benefits she was almost 57 years old, 
which was older than the maximum allowable age of 23 years 
for purposes of satisfying the definition of "child."  
Moreover, she has not alleged, and there is no evidence of 
record showing, that she became permanently incapable of 
self-support prior to her 18th birthday in July 1966.  Thus, 
the appellant is not a "child" for purposes of establishing 
legal entitlement to VA benefits. Id.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where the 
law, not the evidence, is dispositive, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995).

In addition, it should be noted that benefits to which a 
veteran was entitled at his death, based on evidence on file 
at the date of death, will be paid to survivors, as provided 
by law. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Application for accrued benefits must be filed within one 
year after the date of death. See 38 U.S.C.A. § 5121(c).  
Here, the death certificate shows that the appellant's father 
died in January 1997.  The appellant submitted an application 
for benefits in June 2005, which was well over one year after 
the veteran's death.  To the extent that the appellant may 
have been arguing that he was due any benefits owed to the 
deceased during his lifetime, the appellant did not file a 
timely claim.   


ORDER

Basic eligibility for VA death benefits, including accrued 
benefits, is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


